United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2664
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Thomas W. Hird

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                             Submitted: March 10, 2022
                              Filed: March 15, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Thomas Hird, who is proceeding pro se, appeals after a jury convicted him of
tax offenses and the district court1 sentenced him to 24 months in prison. On appeal,

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
Hird argues that there was insufficient evidence to support his conviction, and that
the district court erred by granting the government’s motion in limine and denying his
pretrial motions.

       Upon careful review, we conclude that the evidence presented at trial was
sufficient to support Hird’s conviction, despite his testimony that he did not believe
he had to pay taxes on certain income, as a reasonable jury could conclude that his
underreporting of income--even after being directly questioned by his tax preparer--
showed willfulness. See 26 U.S.C. § 7206(1) (any person who willfully makes and
subscribes any tax return which is verified by a written declaration that it is made
under penalty of perjury, and which he does not believe to be true and correct as to
every material matter, shall be guilty of a felony); United States v. Timlick, 481 F.3d
1080, 1082 (8th Cir. 2007) (sufficiency of evidence to sustain conviction is reviewed
de novo); United States v. Spears, 454 F.3d 830, 832 (8th Cir. 2006) (appellate court
does not weigh evidence or assess credibility of witnesses; appellate court will
reverse only if no reasonable jury could have found defendant guilty beyond
reasonable doubt).

       We also conclude that the district court did not err in granting the government’s
motion in limine or restricting a potential witness’s testimony, as Hird sought to
introduce false information which was irrelevant to the willfulness inquiry, and which
likely would have confused the jury. See United States v. Emmert, 825 F.3d 906, 909
(8th Cir. 2016) (evidentiary rulings are reviewed for abuse of discretion); United
States v. Petters, 663 F.3d 375, 381 (8th Cir. 2011) (district court has wide latitude
to exclude evidence that is repetitive, only marginally relevant, or poses a risk of
confusion of the issues).

       We further conclude that the district court properly rejected Hird’s
jurisdictional challenges. See 18 U.S.C. § 3231 (federal district courts have original
jurisdiction of all offenses against the laws of the United States); Cheek v. United

                                          -2-
States, 498 U.S. 192, 195, 205 (1991) (arguments that individuals were not taxpayers
within the meaning of the tax laws, that wages were not income, that the Sixteenth
Amendment did not authorize the imposition of an income tax on individuals, and
that the Sixteenth Amendment was unenforceable were frivolous).

       Finally, we conclude that the district court did not err in denying Hird’s
discovery motions. See United States v. Olivares, 843 F.3d 752, 757 (8th Cir. 2016)
(orders governing discovery are committed to the sound discretion of the district
court; error in administering discovery rules is only reversible if prejudicial to
defendant’s substantial rights).

      Accordingly, we affirm, and we deny Hird’s pending motions as moot.
                     ______________________________




                                        -3-